UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8228



CHRISTOPHER LOVE WILLIAMS,

                 Plaintiff – Appellant,

           v.

JON OZMINT, SCDC Director; ROBERT WARD, Division Director;
DAVID M. TATARSKY, General Counsel; CARL FREDERICK; J.
DUNLAP; DEBBIE BARNWELL, Division of Investigations; SANDRA
BOWIE,   IGC    Headquarters;     L.    CARRINGTON,      IGC    Lieber
Correctional     Institution;      V.     JENKINS,      IGC     Lieber
Correctional Institution; K. HILL; M. DRAYTON, Registered
Nurse; S. ROSANIO, Registered Nurse; E. GADSIN, Registered
Nurse; M. INFINGER, Registered Nurse; MALE REGISTERED NURSE,
at Lieber Correctional Institution; NURSE GILMORE, Perry
Correctional Institution; STAN BURTT, Warden; DEPUTY WARDEN
BODISON; WARDEN RICHARD BAZZLE; ASSOCIATE WARDEN CLAYTON;
ASSOCIATE    WARDEN    B.    MCKIE;    B.     J.    THOMAS,     Inmate
Representative; J. BUNCOMB, Lieutenant; OFFICER MCGEE,
Lieber   Correctional     Institution;      T.    FORDE,    Sergeant;
SERGEANT STANFORD, Lieber Correctional Institution; M.
BRYANT,    Corporal;      SGT    JONES,      Lieber      Correctional
Institution; C. BROOKS, Corporal; L. WILSON, Sergeant;
PALMER, Corporal; L. MATHIS, Officer, Lieber Correctional
Institution;    JOHN   DOES,    Officers,     Lieber     Correctional
Institution    Extraction     Team;      W.    JAMISON,     Corporal;
CORRECTIONAL OFFICER SMITH; E. SKIPPER, Sergeant; CAPTAIN
WHITTEN,    Lieber    Correctional       Institution;      D.    ROWE,
Disciplinary Hearing Officer; OFFICER SUMMERS, Kirkland
Correctional    Institution;     LIEUTENANT      PEEPLES,     Kirkland
Correctional     Institution;       CORPORAL       FLEMING,      Perry
Correctional      Institution;       OFFICER       ROSE,      Kirkland
Correctional      Institution;       OFC     WILLIAMS,        Kirkland
Correctional     Institution;       OFFICER       PRICE,      Kirkland
Correctional Institution; E. QUATTLEBAUM, Sergeant; CAPTAIN
MAUNEY, Perry Correctional Institution; W. BYRD, Lieutenant;
J. WILLIAMS, Officer, Perry Correctional Institution; J.
JOHNSON, Officer; J. RANDALL, Captain; SERGEANT STRINGER,
Perry   Correctional  Institution;  OFFICER   GOLDEN,  Perry
Correctional Institution; WARDEN K ANTHONY, Lee Correctional
Institution; MAJOR HUGHES, Lee Correctional Institution;
JANE DOE, 1, Property Control Officer of Lee County; JANE
DOE 1, IGC Lee County; JOHN DOE, Sergeant Officers, Perry
Correctional Institution Transportation; Y. BLOWE, Mailroom
Supervisor; STEVENS, Mailroom Supervisor; J. C. BROWN,
Disciplinary Hearing Officer; J. PECK, Commissary Official
at Kirkland MSU; H. BOATMAN; J. SIMMONS; OFFICER A JAMES,
Kirkland Correctional Institution; N. COOPER, Registered
Nurse,

                   Defendants – Appellees,

             and

AMERICAN AMENITIES INCORPORATED, Distributor of toothpaste
and deodorant,

                   Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:07-cv-02409-DCN)


Submitted:    August 27, 2009            Decided:   November 13, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Love Williams, Appellant Pro Se.   Erin M. Farrell,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

               Christopher Love Williams appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed       the     record     and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.         Williams       v.   Ozmint,       No.   6:07-cv-02409-DCN     (D.S.C.

Sept. 22, 2008).          We dispense with oral argument because the

facts    and    legal    contentions       are     adequately    presented    in   the

materials      before     the      court   and    argument     would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                             3